Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 1 of 32 PageID #: 202




                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK
                                       _____________________
                                       No 19-CV-1504 (ARR) (RER)
                                       _____________________

                                        EDUARD PALAGHITA,

                                                              Plaintiff,

                                                VERSUS


       ALKOR CAPITAL CORP., ALEKSANDR KORCHMAR, MARINA KORCHMAR, AND
              FIVE TOWNS NISSAN LLC D/B/A “ROCKAWAY NISSAN,”

                                                              Defendants.

                                          ___________________

                                    REPORT & RECOMMENDATION
                                        ___________________


                                            August 20, 2021

                                  To the Honorable Allyne R. Ross
                                    United States District Judge

    RAMON E. REYES, JR., U.S.M.J.:

    Plaintiff Eduard Palaghita (“Plaintiff” or “Palaghita”) brings this action against Alkor Capital

 Corp. (“Alkor”), Five Towns Nissan LLC (“Rockaway Nissan”), Aleksandr Korchmar (“Mr.

 Korchmar”), and Marina Korchmar (“Mrs. Korchmar”) (collectively, “Defendants”), alleging

 violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., and New York

 Labor Law (“NYLL”), N.Y. LAB. LAW §§ 650 et seq. (Dkt. No. 1 (“Compl.”)) ¶¶ 1–2).


    Before the Court is Palaghita’s refiled motion to strike the answer and enter default judgment

 pursuant to Rules 16(f), 37(b), and 55 of the Federal Rules of Civil Procedure. (Dkt. No. 28 (“Pl.’s

                                                    1
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 2 of 32 PageID #: 203




 Mot.”)). After careful review of the record, for the reasons set forth herein, I respectfully

 recommend that the Court grant Palaghita’s motion against all Defendants and that Palaghita be

 awarded $129,235.13, consisting of: (1) $29,934.48 unpaid overtime wages, (2) $1,536.90 unpaid

 gap-time wages, (3) $31,471.38 liquidated damages, (4) $21,000 unlawfully withheld taxes, (5)

 $10,000 statutory damages, (7) $19,380 attorney’s fees, (8) $400 costs, and (9) $15,512.37 pre-

 judgment interest. Palaghita should also be awarded additional pre-judgment interest calculated

 through the date that the Clerk of Court enters final judgment and post-judgment interest awarded

 from the date judgment is entered to the date of payment.


                                                 BACKGROUND


     I.       Factual History

     Palaghita worked as a private chauffeur for Defendants from September 2014 through

 September 2017. (Compl. ¶ 15; Dkt. No. 29 (“Palaghita Decl.”) ¶¶ 5–10). Throughout his

 employment, Palaghita was classified as an employee of either Alkor or Rockaway Nissan (the

 “Corporate Defendants”).1 (Compl. ¶ 24; Palaghita Decl. ¶¶ 12, 14). Alkor is a business

 corporation organized under New York law. (Compl. ¶ 6). It is the parent company of Rockaway

 Nissan, a car dealership and limited liability corporation organized under New York law. (Id. ¶¶

 7–8).


     Palaghita drove Mr. and Mrs. Korchmar (the “Individual Defendants”) “for both professional

 and personal matters . . . including, but not limited to, restaurants, office meetings, grocery and




 1
   Palaghita was classified as an employee of Rockaway Nissan from September 2014 through December 2014.
 (Compl. ¶¶ 30, 34; Palaghita Decl. ¶¶ 12, 14). From January 2015 through the end of his employment, Palaghita was
 classified as an employee of Alkor. (Compl. ¶ 34; Palaghita Decl. ¶ 14).


                                                          2
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 3 of 32 PageID #: 204




 department stores, and numerous other locations in and around New York City.” (Compl. ¶ 21).

 Mr. Korchmar is the Chief Executive Officer, shareholder, proprietor, supervisor, and managing

 agent of Alkor. (Id. ¶ 9). He is also a partner, member, proprietor, supervisor, and managing agent

 of Rockaway Nissan. (Id. ¶ 10). Mrs. Korchmar is an owner, officer, proprietor, supervisor, and

 managing agent of Corporate Defendants. (Id. ¶ 11).


     Individual Defendants actively participate in the day-to-day operations of Corporate

 Defendants. (Compl. ¶¶ 9–11). They “exercised control over the terms and conditions of

 [Palaghita’s] employment, in that they had the power to: (i) hire and fire [Palaghita], (ii) determine

 [his] rates and methods of pay, (iii) determine and control [his] work schedule, (iv) supervise and

 control the performance of [his] work, and (v) create and maintain employment records.” (Id. ¶ 12).

 They “actively supervised and directed [Palaghita’s] work.” (Id. ¶ 13).


     Throughout the entirety of his employment with Defendants, Palaghita worked five days per

 week normally from 7:30 AM until 6:30 PM, or approximately 55 hours per week. (Compl. ¶¶ 27–

 28; Palaghita Decl. ¶ 11). Palaghita was not paid overtime compensation. (Compl. ¶¶ 29, 31, 33,

 35, 38, 57, 69; Palaghita Decl. ¶ 21). Defendants did not pay Palaghita any wages for his work

 during the first week of January 2015 or for his last two days of employment. (Compl. ¶¶ 36, 39;

 Palaghita Decl. ¶¶ 15, 17). Defendants withheld money for taxes from Palaghita’s paychecks but

 failed to pay that money to the government on his behalf. (Compl. ¶ 42; Palaghita Decl. ¶ 19).

 Palaghita never received a wage notice upon hire or wage statements with his paycheks, and

 Defendants did not maintain time or pay records. (Compl. ¶¶ 25, 43, 47, 60, 79; Palaghita Decl. ¶¶

 9, 20).




                                                     3
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 4 of 32 PageID #: 205




     II.      Procedural History

     Palaghita filed suit on March 15, 2019. (Compl.). The Summons and Complaint were served

 on Alkor, as well as Mr. and Mrs. Korchmar at an address on Oceana Drive East in Brooklyn, New

 York. (Dkt. Nos. 5–7). The Individual Defendants were also served with the Summons and

 Complaint via regular first-class mail. (Dkt. Nos. 6–7). Rockaway Nissan was served with the

 Summons and Complaint at its address on Burnside Avenue in Inwood, New York. (Dkt. No. 8).

 Scott Mandel (“Mandel”) appeared as counsel on behalf of Alkor and the Individual Defendants

 (“Answering Defendants”). (Dkt. Nos. 9–10). Those Defendants timely answered the Complaint.

 (Dkt. No. 11). Rockaway Nissan never appeared in this action either through counsel or otherwise.


     The Court referred this case to mediation in September 2019. (Dkt. No. 12). On October 29,

 2019, the parties advised the Court that they reached a settlement in principle. (Dkt. No. 13). But

 the parties never signed the settlement agreement. (Dkt. No. 22 (“Tr.”) at 4:11–13, 23–24).


     Defendants had promised payment to Palaghita prior to this litigation. (Dkt. No. 30 (“Cilenti

 Decl.” ¶ 32).2 Therefore, as a condition of settlement, Answering Defendants were required to

 make the full settlement payment by November 11, 2019 to be placed in Mandel’s escrow account.

 (Id.). Mr. Korchmar assured Mandel that he would make the required payment; however, no

 payment was received on or before November 11, 2019. (Id. ¶ 34). Mr. Korchmar sent Palaghita

 a text message on November 14, 2019 and stated that the settlement payment “was processed this

 morning.” (Id. ¶ 35; Dkt. No. 30-2 (“Ex. B”)). But the money was not deposited. (Cilenti Decl. ¶

 35). Mr. Palaghita assured Mandel that he would deposit the money the following day, November




 2
  Justin Cilenti (“Cilenti”) is a member of the law firm Cilenti & Cooper, PLLC, attorneys of record for Palaghita.
 (Cilenti Decl. ¶ 1).


                                                           4
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 5 of 32 PageID #: 206




 15, 2019. (Id. ¶ 36). The money was not deposited, and the parties agreed to a one-week extension.

 (Id. ¶¶ 36–37). Mr. Korchmar did not deposit the settlement money by the new deadline of

 November 22, 2019, but he promised Mandel that the money would be deposited within another

 four days. (Id. ¶ 38). It was not. (Id. ¶ 39). Instead, on November 26, 2019, Mr. Korchmar

 requested further extension until December 6, 2019. (Id.). Palaghita denied this request and

 informed the Court that the parties had reached an impasse. (Id. ¶¶ 39–40; Dkt. No. 14).


    At a status conference held on December 12, 2019, Mandel advised the Court that he intended

 to file a motion to withdraw as counsel due to breakdowns in his relationship with Answering

 Defendants, including failure to pay attorney’s fees. (Cilenti Decl. ¶ 41). The Court directed

 Mandel to serve his clients with his letter to withdraw. (Min. Entry dated 12/12/2019).


    Mr. Korchmar was present along with Mandel at a hearing on January 14, 2020. (Min. Order

 dated 1/14/2020). He provided a check for the settlement payment. (Id.; Cilenti Decl. ¶ 44).

 Mandel’s motion to withdraw as counsel was held in abeyance until the settlement check cleared.

 (Min. Order dated 1/14/2020). When the check did not clear, (Dkt. No. 18), the Court granted the

 motion to withdraw, (Order dated 2/5/2020). In its Order, the Court noted that unless it retained

 new counsel, Alkor would be deemed in default. (Id.). The Court also ordered discovery to

 proceed. (Id.).


    At a status conference on March 4, 2020, Korchmar requested until March 31, 2020 to make

 the outstanding settlement payment. (Cilenti Decl. ¶ 48; Tr. 2:16–19). Palaghita agreed, but

 specified both off the record and on the record that he would not agree to any additional extensions.

 (Cilenti Decl. ¶¶ 48–49; Tr. 2:19–24; see also Min. Entry dated 3/4/2020). On the record, Mr.

 Korchmar was informed that if he failed to pay by the deadline, Palaghita would immediately


                                                    5
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 6 of 32 PageID #: 207




 move to strike the Answer and for entry of default judgment against all Defendants. (Cilenti Decl.

 ¶¶ 48–49; Tr. at 2:20–24). He also understood that Palaghita would seek the full amount alleged

 in the complaint. (Cilenti Decl. ¶ 50; Tr. at 4:5–9).


    Mr. Korchmar received an email on March 27, 2020 reminding him that the deadline to pay

 was approaching. (Cilenti Decl. ¶ 51). On March 30, 2020, one day before the deadline to pay, Mr.

 Korchmar requested a phone call with Palaghita’s counsel. (Id. ¶ 52). Mr. Korchmar was reminded

 that Palaghita would not agree to any additional extensions. (Id.). On March 31, 2020, Mr.

 Korchmar requested another extension of unspecified duration, citing the COVID-19 pandemic.

 (Id. ¶ 53; Dkt. No. 20).


    Because of Defendants’ consistent failure to make the promised payment resulting in the

 ongoing delay of this litigation, Palaghita filed a status report and proposed a briefing schedule for

 a motion to strike the answer and enter default judgment against all Defendants. (Dkt. No. 20).

 The Court adopted the proposed briefing schedule, (Order dated 4/3/2020), and Palaghita emailed

 the Court’s order to Mr. Korchmar, (Dkt. No. 21). Palaghita filed his first motion, (Dkt. Nos. 23–

 26), and emailed it to Mr. Korchmar. (Dkt. No. 26). I denied the motion without prejudice to renew

 because there was no indication in the record that any of the Answering Defendants consented to

 service by email. (Dkt. No. 27). Palaghita filed his renewed motion on March 17, 2021. (Dkt. Nos.

 28–32). This motion and my order denying the first motion was properly served on all Defendants.

 (Dkt. No. 32). Your Honor referred the motion to me for a report and recommendation. (Order

 dated 3/17/2021).




                                                     6
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 7 of 32 PageID #: 208




                                              DISCUSSION


    I.      Legal Standards

            A. Sanctions Under Rules 16(f) and 37(b)


    All litigants are obligated to comply with court orders and to participate in negotiations and

 other pre-trial conferences in good faith. Agiwal v. Mid Island Mortg. Corp., 555 F.3d 298, 302

 (2d Cir. 2009) (quoting Minotti v. Lensink, 895 F.2d 100, 103 (2d Cir. 1990)); Caraballo v.

 Homecomings Fin., No. 12 Civ. 3127 (JPO) (KNF), 2013 WL 1499403, at *2 (S.D.N.Y. Apr. 12,

 2013). Under Rule 16 of the Federal Rules of Civil Procedure, the Court may issue sanctions,

 “including those authorized by Rule 37(b)(2)(A)(ii)–(vii), if a party . . . is substantially unprepared

 to participate—or does not participate in good faith—in the conference; or fails to obey a

 scheduling order or other pretrial order.” FED. R. CIV. P. 16(f)(1). A litigant fails to participant in

 good faith when they repeatedly and without reasonable justification cause continued delay of the

 proceedings. See U.S. Freight Co. v. Penn Cent. Transp. Co., 716 F.2d 954, 955 (2d Cir. 1983)

 (relying on “the established principle that courts act within their discretionary powers when they

 impose sanctions for impeding or extending court proceedings.”); Acharya v. Solanki, No. 18 Civ.

 08010 (MKV), 2020 WL 6700526, at *2–3 (S.D.N.Y. Nov. 13, 2020). It is important that the non-

 compliant party receive “proper notice of the order(s) with which they failed to comply as well as

 an opportunity to argue [their] case against the proposed sanction.” Acharya, 2020 WL 6700526,

 at *2 (quotations and citation omitted).


    Rule 37(b) of the Federal Rules of Civil Procedure empowers a court to “(iii) strik[e] pleadings

 in whole or in part . . . [or] (vi) render[] a default judgment against the disobedient party.” FED. R.

 CIV. P. 37(b)(2)(A). A district court has broad discretion to impose sanctions under Rule 37(b).


                                                     7
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 8 of 32 PageID #: 209




 Sanchez v. Jyp Foods Inc., No. 16 Civ. 4472 (JLC), 2018 WL 4502008, at *3 (S.D.N.Y. Sept. 20,

 2018) (citing S. New England Tel. Co. v. Glob. NAPs Inc., 624 F.3d 123, 144 (2d Cir. 2010)).

 “However, use of the most severe sanctions should be limited to cases involving willfulness, bad

 faith, or fault on the part of the non-compliant party.” Campos v. Quentin Mkt. Corp., No. 16-CV-

 05303 (DIL) (RER), 2017 U.S. Dist. LEXIS 193699, at *5 (E.D.N.Y. Nov. 21, 2017) (collecting

 cases), adopted by 2018 U.S. Dist. LEXIS 42337 (Mar. 13, 2018). The Second Circuit has

 identified several non-exclusive and non-dispositive factors to evaluate whether severe sanctions

 are just, “including: (1) the willfulness of the non-compliant party or the reason for noncompliance;

 (2) the efficacy of lesser sanctions; (3) the duration of the period of noncompliance, and (4)

 whether the non-compliant party had been warned of the consequences of . . . noncompliance.”

 Sanchez, 2018 WL 4502008, at *3 (quoting Agiwal, 555 F.3d at 302–03). “[T]he Court need not

 find that a party acted in bad faith.” Mahoney v. Yamaha Motor Corp., 290 F.R.D. 363, 366

 (E.D.N.Y. 2013).


    When entry of default is an appropriate sanction under Rule 37, the Court proceeds with

 analysis under Rule 55. See Liu v. Millennium Motors Sports, LLC, No. 17-CV-6438 (RPK)

 (RER), 2020 WL 7028924, at *5 (E.D.N.Y. Nov. 5, 2020), adopted by 2020 WL 7024378 (Nov.

 30, 2020) [hereinafter Liu I]; Lopez v. Cajmant LLC, No. 15-CV-539 (SLT) (RER), 2016 WL

 7017361, at *2 (E.D.N.Y. Dec. 1, 2016).


            B. Default Judgment

    It is preferable for cases to be resolved on their merits, see City of New York v. Mickalis Pawn

 Shop, LLC, 645 F.3d 114, 129 (2d Cir. 2011), but default judgment is an appropriate sanction

 where lesser sanctions are not feasible, see Vargas v. Jet Peru-Courier Corp., No. 15-CV-6859


                                                    8
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 9 of 32 PageID #: 210




 (RRM) (PK), 2018 WL 1545699, at *4 (E.D.N.Y. Mar. 14, 2018), 2018 WL 1545679 (Mar. 28,

 2018); Liu v. Millenium Motors Sports, No. 17-CV-06438 (RPK) (RER), 2021 U.S. Dist. LEXIS

 99088, at *5 (E.D.N.Y. May 24, 2021), adopted by 2021 U.S. Dist. LEXIS 148059 (Aug. 6, 2021)

 [hereinafter Liu II].


     Rule 55 of the Federal Rules of Civil Procedure outlines a two-part standard for a party to

 prevail on a default judgment motion. Mickalis Pawn Shop, 645 F.3d at 129. First, “[w]hen a party

 against whom a judgment for affirmative relief is sought has failed to plead or otherwise defend,

 and that failure is shown by affidavit or otherwise, the clerk must enter the [opposing] party’s

 default.” FED. R. CIV. P. 55(a); see Mickalis Pawn Shop, 645 F.3d at 128. However, in certain

 circumstances, default may be entered by the court. Id. (“Although Rule 55(a) contemplates that

 entry of default is a ministerial step to be performed by the clerk of court, . . . a district judge also

 possesses the inherent power to enter a default.” (citations omitted)); see also Liu I, 2020 WL

 7028924, at *6.


     Plaintiff may then move for a default judgment. FED. R. CIV. P 55(b)(2). At this stage, all well-

 pleaded allegations are taken as true. Xu v. JNP Bus Serv., No. 16-CV-245 (AMD) (ST), 2018 U.S.

 Dist. LEXIS 54238, at *5 (E.D.N.Y. February 26, 2018) (citing Greyhound Exhibitgroup, Inc. v.

 E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992)), adopted by 2018 U.S. Dist. LEXIS

 52039 (Mar. 28, 2018). However, a plaintiff still bears the burden of establishing that they are

 entitled to recovery. Fermin v. Las Delicias Peruanas Rest., Inc., 93 F. Supp. 3d 19, 29 (E.D.N.Y.

 2015) (collecting cases). Despite entry of default, a defendant does not admit to any legal

 conclusions in the complaint. Xu, 2018 U.S. Dist. LEXIS 54238, at *6 (citation omitted). The

 Court must determine if the unchallenged facts constitute a sufficient cause of action. Au Bon Pain

 Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981) (“[A] district court has discretion under Rule

                                                      9
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 10 of 32 PageID #: 211




  55(b)(2) once a default is determined to require proof of necessary facts and need not agree that

  the alleged facts constitute a valid cause of action.”).


        On a motion for default judgment, damages are assessed separately, and the plaintiff must

  prove that the compensation sought “naturally flow[s] from the injuries pleaded.” Greyhound, 973

  F.2d at 158. A plaintiff’s recovery of damages must reflect that which was requested in the

  pleadings. See FED. R. CIV. P. 54(c) (“A default judgment must not differ in kind from, or exceed

  in amount, what is demanded in the pleadings.”); see also Silge v. Merz, 510 F.3d 157, 160 (2d Cir.

  2007). The Court may hold an evidentiary hearing to determine damages. FED. R. CIV. P. 55(b)(2).

  However, “it [is] not necessary for the District Court to hold a hearing, as long as it ensure[s] that

  there [is] a basis for the damages specified in a default judgment.” Fustok v. ContiCommodity

  Servs., Inc., 873 F.2d 38, 40 (2d Cir. 1989). In determining damages, the court may rely on

  “detailed affidavits and documentary evidence,” as well as the Court’s knowledge of the record

  from experience with the case. Id. If an employer fails to maintain wage and hour records, the

  plaintiff may rely on his recollection to approximate the wages owed. Doo Nam Yang v. ACBL

  Corp., 427 F. Supp. 2d 327, 332–33, 335 (S.D.N.Y. 2005).


  II.      The Court Should Strike the Answer

        Upon review of the record, on balance, it is appropriate to strike the Defendants’ answer.


               A. Willfulness or the Reason for Defendants’ Conduct

        When evaluating the reason for a defendants’ conduct, courts consider “the [d]efendants’

  broader refusal to meaningfully participate in [the] litigation.” Gesualdi v. Metro. Enterprises, Inc.,

  No. 15-CV-1378 (ADS) (GRB), 2016 WL 6988830, at *2 (E.D.N.Y. Nov. 29, 2016) (collecting

  cases); see Garden City Boxing Club, Inc. v. Ascensio, 04-CV-3474 (DGT) (MDG), 2006 WL


                                                      10
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 11 of 32 PageID #: 212




  8445872, at *3 (E.D.N.Y. Aug. 18, 2006) (“[D]efendants have failed to proceed with diligence

  throughout this action.”). The Court cannot require a party to settle; however, all parties must

  participate in court proceedings, including settlement conferences, in good faith. See Francis v.

  Women’s Obstetrics & Gynecology Grp., P.C., 144 F.R.D. 646, 647–48 (W.D.N.Y. 1992) (citing

  FED. R. CIV. P. 16). A party does not act in good faith where it delays the litigation by repeatedly

  withholding a promised settlement payment and failing to participate meaningfully. See Zurita v.

  Bergen Pizza Inc., No. 12-CV-3874 (KAM) (MDG), 2015 WL 1602140, at *3 (E.D.N.Y. Mar. 5,

  2015) (recommending striking the answer and entering default judgment for failure to appear at a

  conference and failure to make settlement payments), adopted by 2015 WL 1602148 (Apr. 2,

  2015); Garden City, 2006 WL 8445872, at *3 (recommending entering default after defendants’

  repeated breach of settlement agreements).


     Answering Defendants participated in this litigation by answering the Complaint, (Dkt. No.

  11), participating in mediation sessions, (Dkt. No. 13), and appearing at conferences before this

  Court, (Min. Entry dated 12/12/2019; Min. Order dated 1/14/2020; Min. Entry dated 3/4/2020).

  However, their participation has not been meaningful. First, Alkor failed to retain new counsel as

  ordered by the Court on February 5, 2020. (See Order dated 2/5/2020; Min. Entry dated 3/4/2020).

  Further, Defendants repeatedly promised settlement payments to Palaghita but never paid, (Cilenti

  Decl. ¶¶ 32–53), including after the Court imposed deadlines to complete discovery, (Order dated

  2/5/2020), and to make the settlement payment, (Min. Entry dated 3/4/2020).


     Defendants’ unfulfilled promises to pay began before this litigation, (Cilenti Decl. ¶ 32), and

  continue through the writing of this Report and Recommendation. Mr. Korchmar reassured

  Mandel and Palaghita that he would pay at least six times throughout the life of this case. (See id.

  ¶¶ 34–53). He even went so far as to bring a check into Court that ultimately did not clear. (Id.

                                                    11
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 12 of 32 PageID #: 213




  ¶ 44; Dkt. No. 18). These actions have significantly delayed resolution of this matter. Mr.

  Korchmar has offered no reasonable explanation for his continuous requests for extensions to make

  the settlement payment agreed upon in October 2019. As Palaghita suggests, Mr. Korchmar’s

  explanation that the inability to pay is related to the COVID-19 pandemic is insufficient in light

  of the long history of unfulfilled promises to pay. (See Cilenti Decl. ¶ 53).


     Answering Defendants did not meaningfully participate in pre-trial negotiations and

  conferences. Their conduct indicates that they do not intend to abide by the settlement reached and

  has delayed the adjudication of the merits of this case for nearly two years. This factor weighs in

  favor of severe sanctions.


             B. Efficacy of Lesser Sanctions

     “[D]istrict courts are not required to exhaust possible lesser sanctions before imposing

  dismissal or default if such a sanction is appropriate on the overall record.” Glob. NAPs, 624 F.3d

  at 148 (citing John B. Hull, Inc. v. Petrol. Prods., Inc., 845 F.2d 1172, 1176–77 (2d Cir. 1988)). If

  defendants willfully abandon their defense of the case, case-ending sanctions are appropriate.

  Montblanc-Simplo GmbH v. Colibri Corp., 692 F. Supp. 2d 245, 253 (E.D.N.Y. 2010) (collecting

  cases); Vargas v. Jet Peru-Courier Corp., No. 15-CV-6859 (RRM) (PK), 2018 WL 1545699, at *4

  (E.D.N.Y. Mar. 14, 2018), adopted by 2018 WL 1545679 (Mar. 28, 2018).


     On February 5, 2020 after Answering Defendants had failed at least three times to make the

  settlement payment and caused delay of nearly four months, the Court ordered the parties to

  proceed with discovery. (Order dated 2/5/2020; see Cilenti Decl. ¶¶ 32–46). Instead, Mr. Korchmar

  appeared at a status conference on March 4, 2020 and requested yet another chance to make the

  settlement payment. (Min. Entry date 3/4/2020). Palaghita generously agreed. (Id.). But Mr.

                                                     12
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 13 of 32 PageID #: 214




  Korchmar again missed his deadline and requested another extension. (Dkt. No. 20). As was

  warned on the record, this request was denied and Palaghita filed his first motion to strike and

  enter default judgment. (Tr. 2:20–24; Cilenti Decl. ¶¶ 53–54; Dkt. No. 23). Defendants have not

  responded to Palaghita’s motions or the Court’s orders. (See Dkt. Nos. 23, 30; Order dated

  3/4/2021 (“Defendants will have until April 9, 2021 to serve by mail and file with the Court any

  opposition to the Motion”)).


     A monetary sanction would serve little purpose since Answering Defendants appear to be

  unable to make the agreed upon settlement payment. See Garden City, 2006 WL 8445872, at *3.

  They willfully abandoned the settlement agreement and their defense of the case; therefore, less

  harsh sanctions would prove fruitless. See Montblanc-Simplo GmbH., 692 F. Supp. 2d at 252–53

  (citing Microsoft Corp. v. Comput. Care Ctr., Inc., No. 06–CV–1429 (SLT) (RLM), 2008 U.S.

  Dist. LEXIS 112080, at *14 (E.D.N.Y. Apr. 8, 2008), adopted by 2008 U.S. Dist. LEXIS 77853

  (Sept. 10, 2008)).


             C. Duration of Non-Compliance

     “[A] period ‘as brief as a few months have [sic] been held to weigh in favor of dispositive

  sanctions . . . [a]nd periods of six months or more weigh even more heavily toward such

  remedies.’” Vargas, 2018 WL 1545699, at *4 (quoting Local Union No. 40 of the Int’l Ass’n of

  Bridge v. Car-Wi Const., 88 F. Supp. 3d 250, 265–66 (S.D.N.Y. 2015) (collecting cases)); see also

  Campos, 2017 U.S. Dist. LEXIS 193699, at *7–8 (imposing sanctions where defendants stayed

  the action for almost six months).


     The parties first reached a settlement in principle in October 2019. (Dkt. No. 13). After that

  date, Defendants had numerous opportunities to make the settlement payment or participate in

                                                   13
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 14 of 32 PageID #: 215




  discovery and repeatedly failed to do so. The Court granted Mandel’s motion to withdraw in

  February 2020 after Mr. Korchmar presented a settlement check that did not clear. (See Min. Order

  dated 1/14/2020; Dkt. No. 18; Order dated 02/05/2020). To date, no new counsel has appeared to

  represent Defendants. Palaghita nevertheless agreed to a last chance for Mr. Korchmar to make

  the settlement payment by the end of March 2020, five months after the parties first agreed upon

  a settlement amount. (Min. Entry dated 3/4/2020). Almost six months after reaching a settlement

  agreement and repeated assurances by Mr. Korchmar that he would make the agreed upon

  payment, Palaghita filed his first motion. (Dkt. No. 23). It has now been nearly two years since the

  parties first reached a settlement agreement. I find that this factor weighs heavily in favor of

  granting the requested sanctions.


             D. Adequate Warnings for Non-Compliance

     A pro se defendant must receive “adequate warning” or notice of the consequences for

  noncompliance before a court imposes sanctions. Lopez, 2016 WL 7017361, at *2 (citing

  Guggenheim Cap., LLC v. Birnbaum, 722 F.3d 444, 452 (2d Cir. 2013); World Wide Polymers,

  Inc. v. Shinkong Synthetic Fibers Corp., 694 F.3d 155, 160 (2d Cir. 2012)). When the Court has

  issued warnings on the record, “[d]efendants cannot credibly argue that [they were] not sufficiently

  warned that serious sanctions were imminent. Vargas, 2018 WL 1545699, at *4 (quoting

  Guggenheim, 722 F.3d at 453); see also Car-Wi Const., 88 F. Supp. 3d at 267 (concluding that

  multiple warnings from the court and two motions for default by plaintiffs were sufficient).


     Answering Defendants were sufficiently warned that Corporate Defendants would be deemed

  in default if no new counsel appeared. When the Court granted Mandel’s motion to withdraw as

  counsel it warned that “unless new counsel is retained to represent the corporate defendant it will


                                                    14
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 15 of 32 PageID #: 216




  be deemed in default” and directed Mandel to mail a copy of that order to his clients. (Order dated

  2/5/2020).


      Answering Defendants also received sufficient notice of possible default judgment against all

  Defendants. After Mandel withdrew as counsel, Mr. Korchmar attended a status conference in

  March 2020 at which Palaghita stated clearly that he would respond to another unfulfilled promise

  to pay by filing a motion to strike the answer and enter of default judgment against all Defendants.

  (Tr. at 2:20–24, 4:4–10; Cilenti Decl. ¶¶ 49–50). Palaghita’s first motion to strike and the Court’s

  Order containing the briefing schedule for that motion was served on Defendants only via email.3

  (Dkt. Nos. 21, 26). Thus, I denied the motion without prejudice to refile and issued a new briefing

  schedule. (Order dated 03/04/2021). Palaghita served that order and his renewed motion to strike

  on Defendants via mail. (Dkt. No 32). Given the history of this case, the March 4, 2021 order and

  Plaintiff’s renewed motion serve as sufficient warning of the potential entry of default judgment

  against all Defendants. See Lopez, 2016 WL 7017361, at *2. No defendant has filed their

  opposition or otherwise attempted to communicate with the Court. This factor also weighs in favor

  of granting sever sanctions against Answering Defendants.


                                          *                       *               *


      Accordingly, I respectfully recommend that the Court strike the Answer and, as discussed

  below, enter default and default judgment against all Defendants.




  3
   The Court specifically directed Palaghita to “mail a copy of this Order on the [D]efendants.” (Order dated 4/3/2020).
  Even if consent for electronic service could be implied, Mr. Korchmar’s email address is not on file with the Court.
  After Mandel withdrew as counsel, he was directed to provide to the Court the contact information for his clients.
  (Order dated 2/5/2020). He provided only their mailing addresses. (Dkt. No. 19). Palaghita also did not submit email
  chains confirming Mr. Korchmar’s receipt of emails containing the Order and Motion.


                                                             15
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 16 of 32 PageID #: 217




  III.      The Court Should Enter All Defendants’ Default


         A party’s default is properly entered when that party “has failed to plead or otherwise defend,

  and that failure is shown by affidavit or otherwise.” FED. R. CIV. P. 55(a). A party fails to defend

  when it engages in “obstructionist litigation tactics” or willfully disregards a court order to appear

  through counsel. See Mickalis, 645 F.3d at 129–30 (citing Au Bon Pain, 653 F.2d at 65; Eagle

  Assocs. v. Bank of Montreal, 926 F.2d 1305 (2d Cir. 1991)). “It is settled law that a corporation

  may not appear in a lawsuit against it except through an attorney, and that, where a corporation

  repeatedly fails to appear by counsel, a default judgment may be entered against it.” Khurana v.

  JMP USA, Inc., 14-CV-4448 (SIL), 2017 WL 1251102, at *2 (E.D.N.Y. Apr. 5, 2017) (quoting

  Grace v. Bank Leumi Tr. Co., 443 F.3d 180, 192 (2d Cir. 2006)); see also Garden City, 2006 WL

  8445872, at *3 (citing Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory Council, 506 U.S.

  194, 202 (1993) (collecting cases)). This remains true even where an individual whose interests

  may at times “overlap [with] but are not identical in all respects” to the corporation’s continues to

  litigate his personal liability pro se. See Khurana, 2017 WL 1251102, at *2.


         Defendants have failed to defend their case. Rockaway Nissan never appeared in this litigation

  through counsel or otherwise. Alkor along with the Individual Defendants however answered the

  Complaint, (Dkt. No. 11), participated in mediation, (Dkt. No. 13), and appeared before this Court

  on several occasions, (Min. Entry dated 12/12/2019; Min. Order dated 1/14/2020; Min. Entry dated

  3/4/2020 (Mr. Korchmar only)); however, mere appearance is insufficient. See Mickalis, 645 F.3d

  at 129–30. Despite a warning that failure to retain counsel would result in default against the

  corporation, (see Order dated 2/5/2020), Alkor did not retain new counsel. Further, as discussed

  supra III.A., Mr. and Mrs. Korchmar willfully abandoned their defense of the case by repeatedly

  assuring that they would make the agreed-upon settlement payment and requesting indefinite

                                                       16
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 17 of 32 PageID #: 218




  extensions of time to pay without reasonable justification. (See Cilenti Decl. ¶¶ 34–53). Answering

  Defendants have engaged in obstructionist litigation tactics; and therefore, they failed to defend

  their case. They also have not responded to Plaintiff’s pending motion. I respectfully recommend

  that the Court enter default of all Defendants.


  IV.      The Court Should Enter Default Judgment Against All Defendants

        Palaghita alleges overtime violations of the FLSA and NYLL. (Compl. ¶¶ 51–63, 64–81). He

  also alleges unlawful deductions and failure to pay gap-time wages; he seeks statutory and

  liquidated damages under the NYLL. (Compl. ¶¶ 64–81).


        As a threshold matter, Palaghita must establish that a non-exempt employer-employee

  relationship existed under the FLSA and NYLL. See Lopez, 2020 WL 9814059, at *3; Fermin, 93

  F. Supp. 3d at 31–32, 34. A plaintiff must, at a bare minimum, include allegations that track the

  statutory language and allow the court to make reasonable inferences. See Payamps v. M & M

  Convenience Deli & Grocery Corp., No. 16-CV-4895 (LDH) (SJB), 2018 U.S. Dist. LEXIS

  85043, at *13, *25–26 (E.D.N.Y. May 18, 2018), adopted by 2018 U.S. Dist. LEXIS 156601 (Sept.

  12, 2018); Pintor v. Park King at JFK, LLC, No. 16-CV-6269 (PKC) (PK), 2018 U.S. Dist. LEXIS

  28940, at *10 (E.D.N.Y. Feb. 21, 2018), adopted by 2018 U.S. Dist. LEXIS 39352 (Mar. 8, 2018).

  Palaghita has met this burden.


        A. Defendants are Employers under the FLSA and NYLL

        Under the FLSA, an employer is “any person acting directly or indirectly in the interest of an

  employer in relation to an employee.” 29 U.S.C. § 203(d). “[The NYLL] is the state analogue to

  the federal FLSA.” Fermin, 93 F. Supp. 3d at 34 (quotation marks and citations omitted). The

  NYLL’s definition for “employer” centers on the degree of control that the employer exercised


                                                     17
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 18 of 32 PageID #: 219




  over the employee. Id. Generally, where liability is found under the FLSA, it is also found under

  the NYLL. Id. at 37 (collecting cases); Martir v. Huntington Provisions Inc., No. 19-CV-2412

  (DRH) (AYS), 2020 WL 2736696, at *3 (E.D.N.Y. Apr. 29, 2020 (citing Guardado v. 13 Wall St.,

  Inc., No. 15-CV-2482, 2016 WL 7480358, at *5 (E.D.N.Y. Dec. 2, 2016), adopted by 2016 WL

  7480363 (Dec. 29, 2016)), adopted by 2020 WL 2735173 (May 26, 2020).


          i.   Individual Defendants

     An individual is an employer under FLSA if they: (1) make hiring and firing decisions; (2)

  supervise and control an employee’s work schedule or employment conditions; (3) determine an

  employee’s pay rate or method; and (4) maintain employment records. Martir, 2020 WL 2736696,

  at *3 (citing Coley v. Vannguard Urban Improvement Ass’n, Inc., No. 12-CV-5565 (PKC) (RER),

  2018 WL 1513628, at *4 (E.D.N.Y. Mar. 27, 2018), as amended (Mar. 29, 2018)). The objective

  of this test is to evaluate the extent to which the employee depends on the employer as a matter of

  “economic reality.” Agebrink v. Model Serv. LLC, 787 F. App’x 22, 25 (2d Cir. 2019) (summary

  order) (citing Saleem v. Corp. Transp. Grp., Ltd., 854 F.3d 131, 139 (2d Cir. 2017)).


     The individual defendants meet the FLSA definition of employer. Palaghita alleges that all

  Defendants employed him within the statutory definition of FLSA, and that Mr. and

  Mrs. Korchmar “had the power to: (i) hire and fire [Palaghita], (ii) determine [his] rates and

  methods of pay, (iii) determine and control [his] work schedule, (iv) supervise and control the

  performance of [his] work, and (v) create and maintain employment records.” (Compl. ¶¶ 12, 53).

  Mr. Korchmar is the Chief Executive Officer, shareholder, proprietor, supervisor, and managing

  agent of Alkor. (Id. ¶ 9). He is also a partner, member, proprietor, supervisor, and managing agent

  of Rockaway Nissan. (Id. ¶ 10). Mrs. Korchmar is an owner, officer, proprietor, supervisor, and


                                                    18
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 19 of 32 PageID #: 220




  managing agent of both Corporate Defendants. (Id. ¶ 11). Mr. and Mrs. Korchmar actively

  participate in the day-to-day operations of both corporate defendants. (Id. ¶¶ 9–11). Palaghita

  asserts that “Individual Defendants assigned all work to be performed by [him], and supervised,

  managed, and instructed [him] on how to go about the performance of [his] job duties. (Palaghita

  Decl. ¶ 7). These allegations are sufficient to show that Individual Defendants were employers

  under the FLSA and NYLL. See Fermin, 93 F. Supp. 3d at 32 (quoting Garcia v. Badyna, No. 13

  Civ. 4021 (RRM) (CLP), 2014 WL 4728287, at *5 (E.D.N.Y. Sept. 23, 2014)); Martir, 2020 WL

  2736696, at *3.


          ii.   Corporate Defendants

     A corporate employer is subject to FLSA liability “if [the employer] meets the criteria for

  either enterprise or individual coverage.” Miranda v. Astoria Provisions, LLC, No. 19-CV-02923

  (EK) (PK), 2020 WL 6370058, at *4 (E.D.N.Y. July 24, 2020), adopted by 2020 WL 5810160

  (Sept. 30, 2020). To establish enterprise coverage, courts consider whether the employer:


         has employees engaged in commerce or in the production of goods for commerce,
         or . . . has employees handling, selling, or otherwise working on goods or materials
         that have been moved in or produced for commerce by any person; and . . . whose
         annual gross volume of sales made or business done is not less than $500,000.

     29 U.S.C. § 203(s)(1)(A)(i)–(ii); see also Fermin, 93 F. Supp. 3d at 33.


     Palaghita established that Defendants were employers subject to enterprise liability. Palaghita

  was an employee of Rockaway Nissan from September 2014 through December 2014. (Compl. ¶¶

  30, 34). He was then employed by Alkor, the parent company of Rockaway Nissan, from January

  2015 through September 2017. (Id. ¶ 34). Palaghita alleges that Rockaway Nissan is a car

  dealership and includes allegations that track the language of the FLSA and the NYLL. (Id. ¶¶ 8,



                                                   19
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 20 of 32 PageID #: 221




  51–63, 64–81). He states that “Defendants were and continue to be an employer engaged in

  interstate commerce and/or the production of goods for commerce within the meaning of the

  FLSA.” (Id. ¶ 52). He also alleges that Corporate Defendants individually and jointly had gross

  revenues in excess of $500,000. (Id. ¶¶ 54–55).


     Palaghita does not allege that he himself was involved in an activity affecting interstate

  commerce. However, it is reasonable to infer that cars at the dealership were moved from or

  produced in other states. See Pintor, 2018 WL 2074157, at *3 (citing Fermin, 93 F. Supp. 3d at

  33); Liu II, 2021 U.S. Dist. LEXIS 99088, at *9 (citing Logan v. World Luxury Cars, No. 15-CV-

  248 (RRM) (PK), 2017 U.S. Dist. LEXIS 157979, at *7–8 (E.D.N.Y. Sept. 25, 2017) (concluding

  that a used car dealership was covered by both the enterprise and individual coverage tests),

  adopted by 2018 U.S. Dist LEXIS 96947 (June 1, 2018)). Alkor is the parent corporation of several

  business including the car dealership, as well as construction and development firms. (Compl. ¶

  8). Thus, it is also reasonable to infer that Alkor’s materials were moved from or produced in other

  states. See Bravo v. Finest Maint. Inc., No. 13-CV-342 (SJF) (GRB), 2015 WL 5093599, at *4

  (E.D.N.Y. June 15, 2015) (building maintenance/construction services business), adopted by 2015

  WL 5093278 (Aug. 27, 2015); Shim v. Millennium Grp., No. 08-CV-4022 (FB) (VVP), 2009 WL

  211367, at *3 (E.D.N.Y. Jan. 28, 2009) (quoting Archie v. Grand Cent. P’ship, Inc., 997 F.Supp.

  504, 530 (S.D.N.Y. 1998) (“[V]irtually every enterprise in the nation doing the requisite dollar

  volume of business is covered by the FLSA.”).


     As Defendants need only meet the requirements for enterprise or individual coverage, see

  Logan, 2017 U.S. Dist. LEXIS 157979, at *7, Palaghita has sufficiently established that Corporate

  Defendants were employers under the FLSA and NYLL standards.



                                                    20
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 21 of 32 PageID #: 222




      B. Palaghita was an Employee under the FLSA and NYLL


      The FLSA defines “employee” as “any individual employed by an employer.” 29 U.S.C.

  § 203(e). Two types of employees are covered: (1) “employees who in any workweek [are]

  engaged in commerce or in the production of goods for commerce;” and (2) employees who are

  “employed in an enterprise engaged in commerce or in the production of goods for commerce.”

  29 U.S.C. § 207(a)(1). However, there are several types of employment exempt from the overtime

  requirements of the FLSA.4 See 29 U.S.C. § 213. Much like the definition of employer under the

  NYLL, the definition of employee is nearly identical to the FLSA standard. Fermin, 93 F. Supp.

  3d at 34.


      Palaghita alleges that he was an employee within the meaning of the FLSA and NYLL.

  (Compl. ¶¶ 53, 65). As a driver, Palaghita’s employment was not exempted under the FLSA. See

  Pintor, 2018 WL 2074157, at *4 (citing 29 U.S.C. § 213) (noting that a driver or driver’s helper

  making local deliveries is exempt, but driver not “hired to perform or compensated based on

  delivery duties” is not exempt). These minimal allegations are sufficient to meet the FLSA and

  NYLL definitions of employee. See Miranda, 2020 WL 6370058, at *5–6.


                                       *                     *                   *




  4
   Exemptions are “affirmative defenses, for which employers have the burden of proof.” Chen v. Major League
  Baseball, 6 F. Supp. 3d 449, 454 (S.D.N.Y. 2014), aff’d, 798 F.3d 72 (2d Cir. 2015) (citing Corning Glass Works v.
  Brennan, 417 U.S. 188, 196–97 (1974)).


                                                           21
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 22 of 32 PageID #: 223




      Accordingly, I respectfully recommend that Your Honor hold Defendants jointly and severally

  liable under the FLSA and NYLL.5 See Moon v. Kwon, 248 F. Supp. 2d 201, 237 (S.D.N.Y. 2002)

  (“[A] corporate officer with operational control of a corporation’s covered enterprise is an

  employer along with the corporation, jointly and severally liable.” (quoting Donovan v. Agnew,

  712 F.2d 1509, 1511 (1st Cir. 1983)); see also Fermin, 93 F. Supp. 3d at 37 (collecting cases).


      V.       Damages

               A. Statute of Limitations


      The FLSA affords a two-year statute of limitations to bring a cause of action unless the

  violation was willful, in which case the case the limitations period is extended to three years.

  29 U.S.C. § 255(a). The NYLL statute of limitations is six years from the date that the employee

  filed a complaint. N.Y. LAB. LAW §§ 198(3), 663(3). Here, the NYLL affords the greater recovery.

  I therefore respectfully recommend that Plaintiffs be awarded damages under the NYLL. See Liu,

  2021 U.S. Dist. LEXIS 99088, at *14; Tejada v. La Selecta Bakery, Inc., No. 17-CV-5882 (EK)

  (RER), 2020 WL 7249393, at *2 (E.D.N.Y. Sept. 23, 2020), adopted by 2020 WL 6937882 (Nov.

  25, 2020).


      Palaghita filed his Complaint on March 15, 2019. (Compl.). His NYLL period thus runs from

  March 15, 2013 through March 15, 2019.




  5
   Nissan is liable only for the period during which Palaghita was classified as its employee—September 2014 through
  December 2014. (Palaghita Decl. ¶¶ 14–15). Answering Defendants are responsible for the entire employment period.


                                                           22
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 23 of 32 PageID #: 224




                 B. Unpaid Wages6


                      i.      Overtime Compensation


        Under the FLSA and NYLL, plaintiffs are entitled to compensation of one- and one-half times

  their regular hourly rate for overtime, defined as time worked over forty hours per week. See 29

  U.S.C. § 207(a)(1); N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.4. “In the absence of an express

  agreement otherwise, courts will assume that an employee’s weekly salary is intended to cover

  only forty hours per week.” Lee v. Hudson River Cafe, Corp., No. 12-CV-463 (GBD) (FM), 2016

  WL 11482345, at *4 (S.D.N.Y. Aug. 15, 2016), adopted as modified, 2016 WL 5092591 (Sept.

  19, 2016) (citing Giles v. City of New York, 41 F. Supp. 2d 308, 317 (S.D.N.Y. 1999)).


        Palaghita submits a declaration as a basis on which he requests the Court award damages. 7

  Throughout the entirety of his employment with Defendants, Palaghita worked five days per week

  normally from 7:30 AM until 6:30 AM, or approximately 55 hours per week. (Compl. ¶¶ 27–28;

  Palaghita Decl. ¶ 11). Palaghita was not paid overtime compensation for the additional fifteen

  hours per week he regularly worked. (Compl. ¶¶ 29, 31, 33, 35, 38, 57, 69). Palaghita’s starting

  salary was $60,000 per year. (Palaghita Decl. ¶ 12). Two weeks into his employment, his salary

  was increased to $70,000 per year. (Id. ¶ 13). His salary remained $70,000 through December




  6
      Calculations relating to unpaid compensation can be found in the Appendix.

  7
    Although not clearly requested in either his motion to strike and enter default judgment, (Pl.’s Mot.), or his
  memorandum of law in support of the motion, (Dkt. No. 31), Palaghita’s supporting documentation provides a
  sufficient basis on which award damages as requested in the Complaint, (see Dkt. Nos. 29 –30; Compl.). Palaghita’s
  declaration was signed, dated, and declared under penalty of perjury. (Palaghita’s Decl.). This Court will accept the
  declaration for the purpose of determining damages. See LeBoeuf, Lamb, Greene, & MacRae, L.L.P. v. Worsham, 185
  F.3d 61, 65–66 (2d Cir. 1999) (“Section 1746 allows for the submission of an unsworn declaration to a court if it is
  subscribed by [the declarant], as true under penalty of perjury, and dated, in substantially the following form: . . . I
  declare (or certify, verify, or state) under penalty of perjury under the laws of the United States of America that the
  foregoing is true and correct. Executed on (date). (Signature)”) (quotations omitted) (quoting 28 U.S.C. § 1746)).

                                                              23
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 24 of 32 PageID #: 225




  2016. (Id. ¶¶ 13, 16). From January 2017 until the end of his employment, Palaghita’s salary was

  $72,500 per year. (Id. ¶ 16).


     Consequently, I respectfully recommend Palaghita be awarded the requested unpaid overtime

  compensation amounting to $29,934.48.


          ii.   Unpaid Gap-Time Wages


     “If any employee is paid by his or her employer less than the wage to which he or she is entitled

  under the provisions of this article, he or she shall recover in a civil action the amount of any such

  underpayments.” N.Y. LAB. LAW § 663. “A gap-time claim is one . . . in which an employee has

  worked over 40 hours in a given week but seeks recovery for unpaid work under 40 hours.” Coley

  v. Vannguard Urban Improvement Ass’n, Inc., No. 12-CV-5565 (PKC) (RER), 2018 WL 1513628,

  at *9 (E.D.N.Y. Mar. 27, 2018), as amended (Mar. 29, 2018) (quoting Lundy v. Catholic Health

  Sys., 711 F.3d 106, 115 (2d Cir. 2013)). The Court may award gap-time wages at the plaintiff’s

  regular rate. Id. (citing Hernandez v. NJK Contractors, Inc., No. 09-CV-4812 (RER), 2015 WL

  1966355, at *42 (E.D.N.Y. May 1, 2015)).


     Palaghita alleges that he was not paid for the first week of January 2015 or for his last two days

  of employment. I respectfully recommend that Palaghita be awarded the straight hours he worked

  at his regular hourly rate in the total amount of $1,536.90.




                                                     24
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 25 of 32 PageID #: 226




     A. Liquidated Damages


     Under both the FLSA and NYLL, plaintiffs are entitled to liquidated damages in an amount

  equal to unpaid wages. 29 U.S.C. § 216(b); N.Y. LAB. LAW § 663(1). If the employer acted in good

  faith, both the FLSA and NYLL afford courts discretion when awarding liquidated damages. See

  29 U.S.C. § 260; N.Y. LAB. LAW § 663(1). Yet, an employer who defaults, like Defendants, has

  failed to make such a showing of good faith. See Rodriguez v. Queens Convenience Deli Corp.,

  No. 09-CV-1089 (KAM) (SMG), 2011 WL 4962397, at *4 (E.D.N.Y. Oct. 18, 2011). Because

  there are “no meaningful differences” between the FLSA and NYLL liquidated damages

  provisions, a party may not recover duplicative liquidated damages for the same conduct. Rana v.

  Islam, 887 F.3d 118, 123 (2d Cir. 2018).


     Therefore, I respectfully recommend that Palaghita be awarded liquidated damages equal to

  the total amount of unpaid wages due or $31,471.38.


     B. Unlawfully Withheld Taxes


     Palaghita also alleges violations of the NYLL’s prohibition on unlawful deductions from an

  employee’s wages, namely taxes not paid to the relevant government authorities. (Palaghita Decl.

  ¶¶ 18–19; Compl. ¶¶ 40–42); see N.Y. LAB. LAW § 193; N.Y. COMP. CODES R. & REGS. tit. 12, §

  146-2.7; Humphrey v. RAV Investigative & Sec. Servs., 2016 U.S. Dist. LEXIS 177572, at *27–28

  (S.D.N.Y. Nov. 29, 2016). Accordingly, I respectfully recommend that Palaghita be awarded

  $21,000 in unlawfully withheld taxes.




                                                  25
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 26 of 32 PageID #: 227




     C. Statutory Damages


     Under the NYLL, employers must furnish their employees with a notice and acknowledgement

  of the employee’s wage rate at the time of hire. N.Y. LAB. LAW § 195(1). Employers are

  additionally required to furnish their employees with accurate, specifically enumerated wage

  statements each pay period. Id. § 195(3). Wage statements should include the dates of work, the

  employer’s address and telephone number, the applicable rate of pay, and any deductions and

  allowances claimed. Id.


     For violations of section 195(1), plaintiffs may recover damages at the rate of “fifty dollars for

  each work day that the violations occurred or continue to occur, but not to exceed a total of five

  thousand dollars.” N.Y. LAB. LAW § 198 (1–b). As of February 27, 2015, for violations of section

  195(3), plaintiffs may recover damages at the rate of $250 for each work day that the violations

  occurred or continue to occur, not to exceed $5,000. N.Y. LAB. LAW § 198(1-d); Estrada v.

  Giovanni's Italian Pizzeria, Inc., No. 16 Civ. 6162 (PGG) (GWG), 2020 WL 3166964, at *5

  (S.D.N.Y. June 15, 2020). Remedies for statutory violations “may be enforced simultaneously or

  consecutively so far as not inconsistent with each other.” N.Y. LAB. LAW § 198(2)


     Defendants failed to provide Palaghita with written notice at hire containing the information

  set forth in section 195(1) and wage statements each pay period in accordance with section 195(3).

  (Palaghita Decl. ¶¶ 9, 20; Compl. ¶¶ 25, 43). Because he worked for more than 100 days during

  which violation of section 195(1) was ongoing and he worked more than twenty days after

  February 27, 2015, he is entitled to $10,000 in statutory damages.




                                                    26
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 27 of 32 PageID #: 228




        D. Pre- and Post-Judgment Interest


        Plaintiffs may recover prejudgment interest for claims brought under the NYLL. Piedra v.

  Ecua Rest., Inc., No. 17-CV-3316 (PKC) (CLP), 2018 WL 1136039, at *16 (E.D.N.Y. Jan. 31,

  2018), adopted by 2018 WL 1135652 (E.D.N.Y. Feb. 28, 2018). Under New York law,

  prejudgment interest is assessed at a rate of nine percent per annum. N.Y.C.P.L.R. §§ 5001(a),

  5004. Interest may be calculated from a single reasonable intermediate date, which, in cases such

  as this, is sensibly the midpoint of a plaintiff’s employment. See Cabrera v. Canela, 412 F. Supp.

  3d 167, 186 (E.D.N.Y. 2019); Fermin, 93 F. Supp. 3d at 49. I respectfully recommend that

  Palaghita be awarded $15,512.378 in pre-judgment interest through the date of this Report and

  Recommendation plus additional interest calculated through the date that the Clerk of Court enters

  final judgment at the per diem rate of $7.76.9


        Palaghita is also entitled to post-judgment interest. 28 U.S.C. §1961. I respectfully recommend

  that he be awarded post-judgment interest from the date of entry of judgment in accordance with

  section 1961.


        E. Attorney’s Fees


        The FLSA and NYLL allow prevailing employees to collect “a reasonable attorney’s fee to be

  paid by the defendant.” 29 U.S.C. § 216(b); N.Y. LAB. LAW § 198. Plaintiffs seeking



  8
    Pre-judgment interest is calculated using the following formula: (total compensatory damages due to plaintiff) X
  .09/365 X (number of days from midpoint date to the date the Clerk of the Court enters judgment). Plaintiff suggested
  the reasonable intermediate date of March 1, 2016 from which to calculate accrued interest. (Dkt. No. 30-5).

  $31,471.38 X .09/365 X (1999 days)

  9
      $31,471.38 X .09/365


                                                             27
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 28 of 32 PageID #: 229




  reimbursement of attorney’s fees bear the burden of proving the reasonableness and the necessity

  of the hours spent and the rates charged. Fermin, 93 F. Supp. 3d at 51.


     A district court has broad discretion to determine the reasonable amount of attorney’s fees to

  be awarded. See, e.g., Arbor Hill Concerned Citizens Neighborhood Ass’n v. Cnty. of Albany, 522

  F.3d 183, 190 (2d Cir. 2008); Torres v. 894 Dekalb Pizza Corp., No. 19-CV-5750 (AMD) (SMG),

  2020 WL 8768258, at *9 (E.D.N.Y. Dec. 28, 2020), adopted by 2021 WL 848849 (Mar. 5, 2021).

  In this Circuit, courts calculate the presumptively reasonable attorney’s fees as the product of a

  reasonable hourly rate and hours reasonably expended on the litigation. Torres, 2020 WL 8768258,

  at *9 (citing Arbor Hill, 522 F.3d at 183). Courts generally use the prevailing hourly rates in the

  district in which they sit. Chen v. JP Standard Constr. Corp., No. 14-CV-1086 (MKB) (RLM),

  2016 WL 2909966, at *15 (E.D.N.Y. Mar. 18, 2016) (citing Arbor Hill, 522 F.3d at 191), adopted

  by 2016 WL 2758272 (May 12, 2016). “Courts in the Eastern District have recently awarded

  hourly rates ranging from $300 to $450 for partners, $200 to $325 for senior associates, $100 to

  $200 for junior associates, and $70 to $100 for legal support staff in FLSA cases.” Martinez v.

  New 168 Supermarket LLC, 19-CV-4526 (CBA) (SMG), 2020 WL 5260579, at *8 (E.D.N.Y. Aug.

  19, 2020) (collecting cases), adopted by 2020 WL 5259056 (Sept. 3, 2020).


     The Court must next examine counsel’s contemporaneous time records and assess the

  reasonableness of the hours expended based on the court’s experience, knowledge of the case, and

  the evidence and arguments presented. See Hugee v. Kimso Apartments, LLC, 852 F. Supp. 2d

  281, 302–03 (E.D.N.Y. 2012). When a plaintiff’s billing record is excessive, it is within the court’s

  discretion to reduce the fees requested. See Kliger v. Liberty Saverite Supermarket Inc., No. 17-

  CV-02520 (FB) (ST), 2018 WL 4782342, at *10 (E.D.N.Y. Sept. 17, 2018), adopted in relevant

  part by 2018 WL 4783964 (Oct. 3, 2018).

                                                     28
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 29 of 32 PageID #: 230




       Palaghita’s submissions reflect $19,38010 in attorney’s fees to compensate for a total of 50.611

  hours at a rate of $400 per hour for attorney time billed and $100 per hour for paralegal time. (See

  Dkt. No. 30-6). Cilenti was admitted to the practice of law in 1997. (Id. ¶ 78). His firm has handled

  more than 1,000 wage and hour cases in the past ten years. (Id.). Cilenti does not provide his

  paralegals’ qualifications. However, the requested rates fall within the range typically approved

  by this Court. See Hernandez v. Delta Deli Mkt. Inc., 18-CV-00375 (ARR) (RER), 2019 U.S. Dist.

  LEXIS 23756, at *24–25 (E.D.N.Y. Feb. 12, 2019), adopted by 2019 U.S. Dist. LEXIS 35304

  (March 4, 2019); Sajvin v. Singth Farm Corp., No. 17-CV-04032 (AMD) (RER), 2018 WL

  4214335, at *9 (E.D.N.Y. Aug. 13, 2018), adopted by 2018 WL 4211300 (Sept. 4, 2018).

  Therefore, I find the requested hourly rates to be reasonable.


       Consistent with the Court’s jurisprudence, Palaghita submits contemporaneous billing records

  displaying the date, timekeeper, description of the activity, and total hours worked on that activity

  by the tenth of an hour, (Dkt. No. 30-6); see N.Y. Ass’n for Retarded Children, Inc. v. Carey, 711

  F.2d 1136, 1148 (2d Cir. 1983), and Cilenti’s declaration, (Dkt. No. 30). The billing records

  calculate total fees as the product of the hours each attorney or paralegal worked and the rates

  requested. (Dkt. No. 30-6). After careful review of the billing records and given the Court’s

  experience with wage and hour cases, the Court's knowledge of this case, and the evidence

  presented, I find the hours billed to be reasonable. See Liu II, 2021 U.S. Dist. LEXIS 99088, at

  *24 (finding 143 hours billed reasonable for a three-year litigation involving multiple plaintiffs,



  10
     There is one mathematical error in Cilenti’s calculations for the entry dated May 7, 2020. Cilenti spent 2.9 hours
  “[r]evis[ing]/finaliz[ing] draft of motion to strike.” Cilenti’s rate of $400 for 2.9 hours amounts to $1,160, not $1,560
  as Cilenti’s calculations suggest. (See Dkt. No 30-6 at 8).

  11
    Cilenti totals the hours expended as 49.3, (Dkt. No. 30-6 at 8; Cilenti Decl. ¶ 78); however, his records contain 50.6
  hours of attorney and paralegal time billed, (see Dkt. No. 30-6).


                                                               29
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 30 of 32 PageID #: 231




  failed mediation, and Defendants who failed to comply with discovery requests or otherwise

  participate in the litigation); Luk v. ABNS NY Inc., No. 18-CV-5170 (AMD) (RLM), 2021 WL

  829417, at *7 (E.D.N.Y. Feb. 9, 2021) (awarding attorney’s fees for 165.4 hours expended

  including arbitration and two-day trial), adopted sub nom. Ying Ying Dai v. ABNS NY Inc., 2021

  WL 826014 (Mar. 3, 2021).


     I respectfully recommend that Palaghita be awarded $19,380 in attorney’s fees.


     F. Costs


     A prevailing plaintiff is entitled to recover costs of the litigation. 29 U.S.C. § 216(b);

  N.Y. LAB. LAW § 663(1). Palaghita requests $620 in costs including fees for filing and process

  service. (Cilenti Decl. ¶ 80; Dkt. No. 30-6 at 8). He does not provide supplemental material such

  as receipts or invoices to substantiate the request. But the Court may take judicial notice of the

  District’s filing fee. See, e.g., Joe Hand Promotions, Inc. v. Elmore, No. 11-CV-3761 (KAM)

  (SMG), 2013 WL 2352855, at *12 (E.D.N.Y. May 29, 2013) (collecting cases). Therefore, I find

  it appropriate to take judicial notice of this District’s $400 filing fee. (See Dkt. No. 1 Entry dated

  3/15/2019 noting “filing fee $400, receipt number ANYEDC-11291285.”). I respectfully

  recommend that Palaghita be awarded $400 in costs.


                                              CONCLUSION


     For the reasons set forth above, I respectfully recommend that the Court grant in part

  Palaghita’s motion to strike the Answer and enter default judgment against all Defendants.

  Palaghita should be awarded damages totaling $129,235.13, consisting of: (1) $29,934.48 unpaid

  overtime wages, (2) $1,536.90 unpaid gap-time wages, (3) $31,471.38 liquidated damages,


                                                     30
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 31 of 32 PageID #: 232




  (4) $21,000 unlawfully withheld taxes, (5) $10,000 statutory damages, (7) $19,380 attorney’s fees,

  (8) $400 costs, (9) $15,512.37 pre-judgment interest. Palaghita should also be awarded additional

  pre-judgment interest calculated through the date that the Clerk of Court enters final judgment and

  post-judgment interest awarded from the date judgment is entered to the date of payment.


     Palaghita’s counsel is hereby directed to serve copies of this Report and Recommendation

  upon Defendants by regular and certified mail and to file proof of service with the Clerk of the

  Court promptly thereafter. Any objections to the recommendations made in this Report must be

  filed with the Clerk of the Court and the Honorable Allyne R. Ross within fourteen (14) days of

  receipt hereof. Failure to file timely objections waives the right to appeal the District Court’s

  Order. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72; Small v. Sec’y of Health & Human Servs.,

  892 F.2d 15, 16 (2d Cir. 1989).



     RESPECTFULLY RECOMMENDED.



     Ramon E. Reyes, Jr.
     Hon. Ramon E. Reyes, Jr.
     United States Magistrate Judge
     Dated: August 20, 2021




                                                    31
Case 1:19-cv-01504-ARR-RER Document 33 Filed 08/20/21 Page 32 of 32 PageID #: 233




                                                        APPENDIX
       I.    Unpaid    Wages12

                                                      Period 1                Period 2                  Period 3

   Date Range                                        9/7/2014–               9/21/2014–                1/1/2017–
                                                   9/20/2014               12/31/2016                10/1/2017

   Weeks Worked                                            2                     118                     39

   Average Overtime Hours per                              15                     15                     15
   Week

   Annual Salary                                      $60,000                  $70,000                $72,500

   Hourly Rate13                                       $20.98                   $24.48                 $25.35

   Additional Overtime Owed                            $10.49                 $12.24//                   $12.67
   per hour                                                                 $36.7214

   Overtime Wages Due 15                              $314.70               $22,215.6016               $7,411.95

   Gap Time Wages Due17                                    $0                  $979.20                  $557.70

   Total Wages Due per Period                         $314.70                $23,194.80              $7,969.65


         TOTAL Unpaid Wages:              $31,479.1518




  12
    Calculations based on Palaghita’s declaration, (Palaghita Decl. ¶¶ 5–9), and the damages spreadsheet helpfully
  provided by his counsel, (Dkt. No. 30-4).

  13
       Hourly Rate = Annual Salary / 52 Weeks / 55 Hours

  14
       For the week that Palaghita received no wages, he is owed an additional $36.72 per overtime hour worked.

  15
       Overtime Wages Due = Overtime Hours X Overtime Owed per hour X Weeks Worked

  16
       (15 X $12.24 X 118) + (15 X $24.48 X 1)

  17
    Plaintiff was not paid for the first week of January 2015 ($24.48 X 40), or for the final two days of his employment
  ($25.35 X 22). (Palaghita Decl. ¶¶ 15, 17).

  18
     Due to what appear to be rounding differences, the amount calculated by the Court is $7.77 greater than that
  requested. I respectfully recommend awarding the lesser amount requested ($31,471.38). See FED. R. CIV. P. 54(c).


                                                                32
